Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 17 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                      17 September 1781
                  
                  It appears more eligible to occupy the anchoring ground near Cape Henry, than the position which the naval army occupied within the mouth of York River—because the fleet will cover the two Rivers of James & York whereas in the other case James River would be intirely dependant upon the particular vessels stationed there.
                  Besides the Station at Cape Henry gives the naval Army greater facility for subsistence, and procuring the necessary water, wood and refreshments—It affords an opportunity likewise of fighting as circumstances may require either at anchor or under sail.  And it will besides hinder the british fleet from taking the same station which they might do without risk, and make vigourous attack in James River.
                  Counte de Grasse will leave the small gun boats in James River at the disposal of General Washington.  he will leave for the purpose of blocking York three ships and two large frigates—these will likewise facilitate the best transportation in that River, as soon as the circumvallation is made.  It would be possible as soon as the right of the besieging Army is secured on York River two Lines of Stockades which would bar the passage of five ships—The Fleet stationed at Cape Henry will fight the Enemy should he present himself in such manner as should appear best calculated to avoid disposting itself from the bay.
                  The Requests that Count de Grasse has to make are— 1st  That General Washington as soon as he is posted before York, would cause a hospital to be established at Hampton for the reception of fifteen or eighteen hundred sick belonging to the navy.  The fleet will furnish Medicaments, flour, bakers and Surgeons; there will be wanted Houses, beds of some sort, and an undertaker who at a price to be agreed upon in hard money, will furnish the sick with meat, vegetables and Milk.  It would be necessary to order ovens immediately—this establishement being made as speedily as possible, it will be necessary to send us four or five transports to receive our sick and their utensils.  This Article is of the greatest importance relatively to us.
                  2ndly  That Genl Washington wdbe pleased to procure us some American sailors to serve for wages on board the Vessels within the bay—if we could only have one hundred french sailors sent back to us—it would be a very essential gain.
                  3rdly  Would it not be possible to disembarrass us of a part of the british prisoners on board our ships, were it only the land troops, to be deposited at hampton on their parole.
                   4thly  It is necessary to have good Spies or faithful intelligencers to give the earliest notice of the debarkations which the Enemy may make on the southern shore of the Chesapeak.
                   5thly  General Washington cannot give us intelligence too frequently, and communicate to us all that he may learn of the movements of the british fleet.  Three of the galleys employed in conducting the french hospital should be appointed for this service.
                  6thly We should be instructed which are the genuine passports, and who the persons authorized to grant them—passports are prescribed every day, by which we are liable to be deceived.
                  7.  Will it not be necessary to reconnoitre at all events, and prepare a defence against the debarkations that might be made in James River.
                  There are here some barrels of taffia, the transports that are come to fetch the sick may carry them to the Army—as well as the powder, a memorandum of which may be sent by the transport; the supplementary flower may be sent by the same conveyance—I agree to the Sale of the Rum at Annapolis to be paid for in flower. likewise to the taking of provisions from on board the barras & Lafayette
                     , using the biscuit only in the last extremity—With respect to the debarkation of the Artillery, as it is in James River, security & time will be gained by debarkg it at the time and place ordered by Genl Washington.
                  
                     Le Comte de Grasse
                  
               